Name: 91/11/EEC: Council Decision of 21 December 1990 adopting a specific research and technological development programme in the field of transport (EURET) 1990 to 1993
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  transport policy
 Date Published: 1991-01-11

 Avis juridique important|31991D001191/11/EEC: Council Decision of 21 December 1990 adopting a specific research and technological development programme in the field of transport (EURET) 1990 to 1993 Official Journal L 008 , 11/01/1991 P. 0016 - 0023COUNCIL DECISION of 21 December 1990 adopting a specific research and technological development programme in the field of transport (EURET) 1990 to 1993 (91/11/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130q (2) thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 130k of the Treaty provides that the framework programme is to be implemented through specific programmes developed within each activity; Whereas, by its Decision 87/516/Euratom, EEC (4), the Council adopted a second framework programme of Community research and technological development (1987 to 1991), providing inter alia for activities in the field of transport; Whereas, following the adoption of Decision 90/221/Euratom, EEC (5) concerning the third framework programme for Community activities in the field of research and technological development (1990 to 1994), it is necessary to continue the implementation of the second framework programme (1987 to 1991) by means of specific programmes for which the latter makes provision as in the case of transport research (action line 2.3); Whereas, for the selection of Community actions, the framework programme sets out criteria among which is that of contributing to the strengthening of the economic and social cohesion of the Community, consistent with the pursuit of scientific and technical quality; Whereas completion of the internal market will mean a considerable increase in the demand for transport and will require the transport system as a whole to meet the increased demand for the carriage of goods and persons in the Community and to do so as efficiently, economically and with as little damage to health and the environment as possible and in a manner benefiting the least-favoured, island and border regions; Whereas technological innovation can make an important contribution to the efficiency and competitiveness of the various modes of transport and can reduce their negative aspects, in particular their overall impact on the environment and their energy consumption, while improving their safety; whereas it can also contribute to improved working conditions for persons employed in this sector; Whereas the growth in the volume of trade and travel could cause serious traffic congestion problems for which original solutions will be required once the appropriate goals are set for research, development and technological innovation; Whereas, in close contact with the Member States, the Commission may take any useful initiative to promote coordination among Member States of their transport research activities; Whereas cooperation in research enables progress to be made towards the standardization, compatibility and, in some cases, integration of transport networks, which are key features of a transport system which is both more efficient and less harmful to the environment; Whereas small and medium-sized enterprises (SMEs) should be involved as far as possible in developing new transport technology; whereas account should be taken of their particular needs without prejudice to the scientific and technical quality of the programme. Whereas the programme must take account of the regional dimension and regional problems and relations with transit countries; Whereas Community transport technology may be enhanced by the participation - under appropriate conditions - of organizations and undertakings from European third countries which have concluded cooperation agreements with the Community relating to scientific and technical research and development; Whereas a significant number of concerted actions in the field of transport research are carried out in the COST framework and these will play a complementary role to the activities foreseen in the present programme; Whereas the Scientific and Technical Research Committee (Crest) has been consulted, HAS ADOPTED THIS DECISION: Article 1 A specific research and technological development programme for the European Economic Community in the field of transport, as defined in Annex I, is hereby adopted for a period of three years commencing on 21 December 1990. Article 2 1. The funds estimated as necessary for the execution of the programme amount to ECU 25 million, including expenditure on a staff of six. 2. An indicative allocation of funds is set out in Annex II. Article 3 Detailed rules for the implementation of the programme and the rates of the Community's financial participation are set out in Annex III. Article 4 1. Before the end of the second year of the implementation of the programme, the Commission shall review it and send a report on the results of its review to the European Parliament and the Council; this report shall be accompanied, where necessary, by proposals for amendment or extension of the programme. 2. At the end of the programme an evaluation of the results achieved shall be conducted by the Commission, which shall report thereon to the European Parliament and the Council. 3. The reports referred to in paragraphs 1 and 2 shall be established having regard to the objectives set out in Annex I and in accordance with Article 2 (2) of Decision 87/516/Euratom, EEC. Article 5 The Commission shall be responsible for implementing the programme. It shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission. Contracts concluded by the Commission shall govern the rights and obligations of each party, in particular arrangements for the dissemination, protection and exploitation of research results. Article 6 The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event: - the Commission shall defer application of the measures which it has decided for a period which may in no case exceed three months from the date of communication, - the Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous indent. Article 7 The procedure laid down in Article 6 shall apply in particular to: - the contents of the calls for proposals, - the assessment of the proposed projects and the estimated amount of the Community's contribution to them, - the implementation of concerted actions, - departures from the general rules governing Community participation set out in Annex III, - the participation in any project by non-Community organizations and enterprises referred to in Article 8 (2), - any adjustment to the indicative allocation of funds set out in Annexe II, - the measures to be undertaken to evaluate the programme, - the arrangements for the dissemination, protection and exploitation of the results of research carried out under the programme. Article 8 1. The Commission is authorized, in accordance with Article 130n of the Treaty, to negotiate agreements with international organizations, third countries participating in European Cooperation in the field of Scientific and Technical Research (COST) and with European countries which have concluded framework agreements for scientific and technical cooperation with the Community with a view to associating them with the programme. 2. Where framework agreements for scientific and technical cooperation between European third countries and the European Communities have been conlcuded, organizations and undertakings established in those countries may, on the basis of the criterion of mutual benefit, become partners in a project undertaken within this programme. 3. No Contracting Party based outside the Community and participating in a project undertaken under the programme may benefit from Community financing for this programme. Such a Contracting Party shall contribute to the general administrative costs. Article 9 This Decision is addressed to the Member States. Done at Brussels, 21 December 1990. For the Council The President A. RUBERTI (1) OJ No C 318, 20. 12. 1989, p. 5; and OJ No C 37, 7. 2. 1990, p. 5. (2) OJ No C 175, 16. 7. 1990, p. 121; and OJ No C 295, 26. 11. 1990. (3) OJ No C 124, 21. 5. 1990, p. 26. (4) OJ No L 302, 24. 10. 1987, p. 1. (5) OJ No L 117, 8. 3. 1990, p. 28. ANNEX I OBJECTIVES AND CONTENTS OF THE PROGRAMME AND EVALUATION CRITERIA The Community objectives defined for the transport sector in the framework programme concern: - competitiveness: improving the effectiveness and competitiveness of transport systems and of the corresponding industries by reducing costs and improving performance, the quality of the service and management of the different systems and their components, - safety: improving the safety of modes of transport and working conditions, - protection of the environment: reducing the harmful effects of modes of transport on the environment. Community research into transport should be devised in the interest of the entire Community transport system, for the benefit of each mode and with a view to consistent stimulation. It should help in decision-making regarding transport policy, research and transport-related industry policy. Given the complexity and the size of the transport sector, the Euret programme embraces a small number of priority research topics. The Euret programme has three specific objectives: - optimum transport network exploitation, - logistics, - reduction of harmful external effects. These specific objectives can be spelled out as follows: 1. Optimum transport network exploitation 1.1. Cost benefit and multi-criteria analysis for new road construction The objective is to measure the feasibility of establishing a Europe-wide system of reference for analysing and establishing a coordinated method for evaluating road construction projects, taking into account the specific characteristics of the peripheral regions of the Community and the transit countries. 1.2. European rail traffic management system The objective is to design a control system for rail traffic, both passenger and goods, to evaluate location and transmission equipment and develop the main software components of the system. This is based on close interaction between the infrastructure and the rolling stock, involving ground-to-train communications and of the system whereby trains measure the distance they have travelled. Only a first phase could be carried out under Euret. However, it is important that the remaining phases of the project, i.e. the development of the hardware components, the establishment of the system and its experimenting could be started in due time. 1.3. Design and assessment of a vessel traffic management system The objective is an assessment of the benefits and feasibility of measures which would make the best use of investment already made or now being made in vessel traffic services system (VTS), and an assessment of the possibility of some of the existing or planned VTS being capable of forming part of one or more general maritime traffic management service in European waters. It should lead to a system providing users with services such as relevant information on the present situation and probable future context in which traffic is or will be operating, as well as the traffic itself, and in particular on maritime areas with high traffic density. 1.4. Trials in automated air/ground data exchange for air traffic management systems in Europe The objective is, within the framework of a future air traffic system in Europe, to define, develop and evaluate the applications, requirements and methods of data exchange between ground and airborne systems and between the pilot and controller as a means of backing up voice communications. The first elements of a programme to investigate the system development and integration aspects have been initiated under the terms of reference of the Programme of Harmonized Air Traffic Management Research in Eurocontrol (Phare). 1.5. Study on the controller work station in air traffic management in Europe The objective is to improve automated support to air traffic controllers resulting from the development of new controller work stations, using up-to-date man/machine interface technologies in order to help achieve in the medium term the increase needed in European air capacity. The programme will require a multi-disciplinary approach with participation of controllers, human-factor experts and engineers. 2. Logistics 2.1. Economic scenario and demand projections for freight transport in the Community The objective is to evaluate the extent to which the transport system currently available can be adapted to meet the developing demand for freight transport so that the necessary innovations can be introduced in good time including, where appropriate, new transport systems. 2.2. Economic and technical research of the transfer of goods - Design and evaluation of rapid transfer systems The objective is to design and evaluate an innovative and efficient system of rapid loading and unloading of goods between different modes of transport, in particular railways. 2.3. Optimization of manpower in maritime transport: improvement of competitiveness in Community maritime transport through implementing advanced technology The objective is to determine the optimum crew composition for different types of vessel and marine transport systems according to different circumstances, taking into account an increased use of advanced technology. 2.4. Taking human factors into consideration in the man/ship system The objective is to assess a better match between the vessel (and its equipment) and human behaviour by assessing the tasks assigned to crew members and their behaviour in various operational situations and to develop measures to reduce human error, in particular for ferry transport services. 3. Reduction of harmful external effects 3.1. Improved methods of evaluating the road safety of car and trailer trains The objective is to assess the scale and significance of the problem at the European level of accidents involving private cars towing trailers, and to make recommendations to improve their road safety. The main action could aim at establishing an analytical methodology and completion of statistical studies. 3.2. Assessment of the driving safety of possible truck and trailer combinations The objective is to analyse the present type-approved arrangements for truck/trailer combinations and to carry out a technical analysis of a number of different types of road train with a view to drafting new safety regulations. Given these specific objectives, the general criteria to be used to evaluate the results of the programme will be as follows: (1) As the first of the general objectives is to improve the effectiveness and competitiveness of Community transport, the evaluation will have to determine to what extent the activities: - have contributed to increasing the technological competitiveness of European industry in the transport sector and of related sectors, - have contributed to technological harmonization and the reduction of barriers to transport activities, - have assisted in reducing investment and running costs, in increasing network capacity and improving performance and the quality of the service. (2) As another general objective is to improve safety and working conditions, the evaluation will have to determine to what extent the activities: - have contributed to reducing the risks constituted by vehicles and systems for people and property, - will be able to improve working conditions. (3) As a further general objective is to improve the impact on the environment, the evaluation will have to determine: - to what extent the activities have contributed to reducing the harmful effects of transport on the environment. (4) In addition, the Euret programme aims in general to step up research into transport in the Community. In this connection, the evaluation will entail criteria such as: - the stepping-up of European cooperation in research activities concerning transport, - the level of technology transfer attained between Member States and between industrialists and/or operators, - the degree of applicability of the research findings, - the input of information for decision-making concerning transport policy, research or transport-related industrial policy. (5) In the broader context of the framework programme, the evaluation should be carried out in the light of all the selection criteria referred to in Annex III to the framework programme adopted by Decision 87/516/Euratom, EEC, which include the criterion involving a contribution to the strengthening of the economic and social cohesion of the Community. The final evaluation should be carried out by the Commission through a panel of independent experts. (1) Including staff and administrative costs amounting to ECU 2,6 million. ECU 2 million could be allocated to concerted actions (1.1, 2.1, 3.1, 3.2). ANNEX II SUMMARY OF THE PROGRAMME AND INDICATIVE ALLOCATION OF FUNDS Indicative allocation (millions of ecus) 1. Optimum transport network exploitation 16,5 (66 %) 1.1. Cost benefit and multi-criteria analysis for new road construction 0,5 1.2. European rail traffic management conception 5,0 1.3. Design and assessment of a vessel traffic management system 3,0 1.4. Trials in automated air/ground data exchange for air traffic management systems in Europe 5,0 1.5. Study on the controller work station in air traffic management systems in Europe 3,0 2. Logistics 7,5 (30 %) 2.1. Economic scenario and demand projections for freight transport in the Community 0,5 2.2. Economic and technical research into the transfer of goods - Design and evaluation of rapid transfer systems 3,0 2.3. Optimization of manpower in maritime transport 3,0 2.4. Taking human factors into consideration in the man/ship system 1,0 3. Reduction of harmful external effects 1,0 (4 %) 3.1. Improved methods for evaluating the road safety of car and trailer trains 0,5 3.2. Assessment of the driving safety of possible truck and trailer combinations 0,5 25,0 (1) ANNEX III DETAILED RULES FOR THE IMPLEMENTATION OF THE PROGRAMME AND THE RATES OF THE COMMUNITY'S FINANCIAL PARTICIPATION The programme shall be implemented by means of: (i) shared-cost research contracts; (ii) concerted actions; (iii) studies and assessments. The participants may be universities, research organizations and industrial companies, including small and medium-sized enterprises, individuals, or any combination thereof established in the Community. Shared-cost research projects should as a general rule be carried out by independent participants from at least two Member States. The contracts for shared-cost research projects shall, as a general rule, be awarded following a selection procedure based on calls for proposals published in the Official Journal of the European Communities. For shared-cost contracts, the Community participation will as a general rule be up to 50 % of the total expenditure, but this percentage may be varied according to the nature and the stage of development of the research. Alternatively, universities and research institutes may, for each project they carry out under this programme, opt either for 50 % funding of total expenditure or 100 % funding of the additional marginal costs.